DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 January 2021 has been entered.
Response to Amendment
Claims 1-2, 4-9, 11, 17-20, 22, 27-28, and 30-32 remain pending in the application.  Claim 26 has been canceled.  Claims 3, 10, 12-16, 21, 23-25, 29, and 33-35 were previously canceled.  Applicant's amendments to the Claims have overcome each and every objection and rejection previously set forth in the Final Office Action dated 29 September 2020.
Claim Interpretation
The term “substantially” recited in Claims 1, 11, 20, and 27 is not considered to render these claims indefinite because one of ordinary skill in the art would understand what is claimed, in light of the specification.  Claims 1 and 27 recite the limitation “substantially planar”; and claims 11 and 20 recite the limitation “substantially equal”.  In each of these instances, one of ordinary skill in the art would know what was required.  The use of the term "substantially" in each of these claims is interpreted to reflect the reality that a portion of the orifice plate/internal surface may not be planar, or the distances/angles may not be exactly equal.  This is consistent with the MPEP 2173.05(b)III.D, which 
Claims 2, 4-7, 18, and 30-32 all recite the term "about" in the context of limitations reciting a specific range of values.  As used within these claims, the term “about" is not considered to be indefinite since the range of values recited in these claims can be determined with a measuring device.  See MPEP 2173.05.III.A.
Allowable Subject Matter
Claims 1-2, 4-9, 11, 17-20, 22, 27-28, and 30-32 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses the injector nozzles described in the Final Office Action of 29 September 2020.  In particular, Yoshimura et al. (US2017/0335814) fails to disclose wherein “at least two stream jets from the plurality of stream jets converge at the first focal point to atomize the fluid and at least two stream jets from the plurality of stream jets converge at the second focal point to atomize the fluid; and, Kobiyashi et al. (US 2003/0015609) fails to disclose wherein the fluid passageways are angled such that they extend toward the central axis in the direction from the interior surface to the orifice on the exterior surface.  
Additionally, Naitoh et al.  (US 5,540,200) discloses an injector nozzle used with an internal combustion engine for guiding and shaping a fluid flow (col. 1, ln. 5-8; figs. 29-31), comprising: 
a nozzle body (1) comprising an inlet (upper end of element 10) for admitting the fluid flow (col. 6, ln. 15-19) and an outlet (lower end of element 10); 
an orifice plate (141) provided at the outlet of the nozzle body (fig. 29), wherein the nozzle body and the orifice plate are both configured to extend symmetrically with respect to a central axis (“C”, see fig. 29), wherein the orifice plate has an interior surface facing the nozzle body and an opposite 
a cavity (9A) defined between the orifice plate and the nozzle body (fig. 29), wherein the fluid flow converges at the cavity (fig. 29 - fluid flow converges in element 9A), 
wherein the orifice plate comprises a plurality of fluid passageways (142/143/144, see fig. 30), each fluid passageway having an orifice on the exterior surface (142A/143A/144A, see fig. 30), said fluid passageways extending from the interior surface to the exterior surface and being in fluid communication with the cavity (figs. 29, 31), wherein the fluid flow diverges through the fluid passageways to create a plurality of stream jets (figs. 29, 31), and 
wherein at least one focal point (fig. 29 - “P”) and at least one included angle associated with the focal point are created where the imaginary extensions of the plurality of passageways converge (col. 8, ln. 40-44 and 58-63);
wherein the plurality of fluid passageways form a first focal point and a second focal point, and at least one of the first focal point and the second focal point is offset with respect to the central axis (fig. 29).  
Naitoh does not disclose in this embodiment wherein the fluid passageways are angled such that they extend toward the central axis in the direction from the interior surface to the orifice on the exterior surface of the orifice plate.  Naitoh does disclose an embodiment wherein the fluid passageways are angled such that they extend toward the central axis in the direction from the interior surface to the orifice on the exterior surface of the orifice plate (see figures 13 and 14), but this embodiment fails to disclose at least one of the first focal point and the second focal point is offset with respect to the central axis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752